Citation Nr: 0108456	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine dependence 
that began during military service.

2.  Entitlement to service connection for supraglottic 
laryngectomy for squamous cell carcinoma and carcinoma of the 
larynx with total laryngectomy and tracheoesophageal 
puncture, as due to tobacco use in service.

3.  Entitlement to service connection for supraglottic 
laryngectomy for squamous cell carcinoma and carcinoma of the 
larynx with total laryngectomy and tracheoesophageal 
puncture, as secondary to nicotine dependence that began 
during service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran had active duty from March 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, prepared in January 1998 and issued in February 1998.  
The veteran timely disagreed with that decision in January 
1999.  The RO issued a May 1999 statement of the case (SOC) 
and a February 2000 supplemental SOC.  The veteran submitted 
a timely substantive appeal in mid-April 2000.

VA's General Counsel has held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, and therefore is 
secondarily service connected pursuant to 38 C.F.R. 
§ 3.310(a), depends on whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits, whether the veteran acquired a dependence 
on nicotine in service, and whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  
VAOPGCPREC 19-97 (1997). 

Subsequent to the 1997 opinion of VA's General Counsel, 
described above, Public Law No. 105-206, which prohibits 
service connection of disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during service, was enacted.  
However, this statutory provision applies only to claims 
filed after June 9, 1998, and thus does not apply to the 
instant appeal. 

The questions of whether the veteran incurred dependence on 
nicotine on active duty, and whether the veteran now has a 
disability due to nicotine dependence or tobacco smoking in 
service, or a current disability secondary to tobacco smoking 
after service as a result of nicotine dependence incurred in 
service, are, the Board finds, questions of medical diagnosis 
and etiology.  The Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to this claim.  Pub. L. No. 
106-475 at § 7, subpart (a), 114 Stat. at 20992100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO denied the claims in this case on the basis that the 
veteran had not submitted a well-grounded claim.  As noted 
above, under the VCAA, a claimant no longer bears the burden 
of submitting a well-grounded claim, and the analysis under 
which the claims were denied is no longer applicable.  The RO 
denied the claims on the basis that the veteran had not 
submitted a medical opinion as to whether he incurred 
nicotine dependence in service.  Under the VCAA, VA must 
afford the veteran examination as necessary to obtain a 
medical opinion relevant to the claim.  The claim must be 
REMANDED to afford the veteran such assistance.  If the 
medical reviewer provides an opinion that the veteran did 
incur nicotine dependence in service, the further factual 
development must also include obtaining medical opinion as to 
whether the veteran's carcinoma of the larynx developed 
secondary to nicotine dependence incurred in service, or 
resulted from tobacco use in service.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Again, the Board reiterates that 
such assistance is necessary in regard to this tobacco-
related claim because the claim was filed before such claims 
were precluded by law and because there was no final 
resolution of the claim prior to enactment of the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
opportunity to identify any clinical 
records, employment medical records, 
insurance examinations, or the like, 
especially any clinical records proximate 
to his service, which might be relevant 
to support his claim that he developed 
nicotine dependence in service.  The RO 
should assist the veteran to obtain any 
identified records. 

2.  Although the RO has already attempted 
to obtain the veteran's service medical 
records, since those records were 
determined to have been destroyed by fire 
while stored in a government facility, 
the RO should review the file to 
determine if any alternate sources for 
reconstruction of the veteran's service 
medical records have come to light, and 
should afford the veteran another 
opportunity to identify any information 
that might assist in locating any service 
medical records. 

3.  The veteran should be given an 
opportunity to obtain and submit a 
statement from his VA physician, or any 
other medical professional, indicating 
that he developed nicotine dependence in 
service, or that he developed cancer of 
the larynx from cigarette smoking in 
service or nicotine dependence that was 
established in service.

4.  The veteran should be afforded a VA 
pulmonary examination, and any other 
specialty examination as required to 
determine whether it is at least as 
likely as not (50 percent or more likely) 
that: (1) the veteran acquired nicotine 
dependence in service, or, (2) whether he 
has any current disorder which is due to 
tobacco smoking in service, or; (3) if 
nicotine dependence was acquired in 
service, whether the veteran developed 
cancer of the larynx, and residuals 
thereof, as a result of nicotine 
dependence acquired in service.  The 
claims folder should be made available to 
the examiner(s) for review before the 
examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes). 




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





